Citation Nr: 1448307	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis.

2.  Entitlement to an initial compensable rating prior to May 17, 2014, and in excess of 10 percent thereafter for hypertension with hypercholesterolemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1977 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his connection with his appeal, the Veteran requested hearings before a Decision Review Officer (DRO) at the RO and a Veterans Law Judge in Washington, D.C.  In May 2009, he was advised that his requested DRO hearing was scheduled for September 2009; however, he subsequently withdrew his request for a DRO hearing.  Regarding his requested Board hearing, he was advised in an April 2012 letter that such was scheduled for May 2012; however, it was postponed.  As such, in an August 2012 letter, he was informed that his rescheduled Board hearing was scheduled for October 2012.  However, he failed, without good cause, to report for his Board hearing.  Therefore, such hearing request is considered to be withdrawn.  38 C.F.R. § 20.702(d) (2014).

In November 2012, the Board rendered decisions on a number of issues, including a denial of an initial compensable rating for tinea pedis.  In addition, the Board remanded the matter of entitlement to an initial compensable rating for hypertension for further development.  The Veteran appealed the denial of an initial compensable rating for tinea pedis to the United States Court of Appeals for Veterans Claims (Court).  However, he did not pursue an appeal regarding the other issues which were denied in the November 2012 Board decision.  In September 2013 the Court granted the Veteran's and the Secretary of VA's (the parties') Joint Motion for Partial Remand (Joint Motion), which vacated and remanded the November 2012 Board decision with regard only to the denial of an initial compensable rating for tinea pedis.

In March 2014, the Board remanded both issues on appeal for further development and the case now returns for final appellate review. 

While on remand, an August 2014 rating decision granted an initial rating of 10 percent for hypertension with hypercholesterolemia, effective May 17, 2014.  As the Veteran seeks a still higher rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the Board has recharacterized the claim as noted on the first page of this decision.

In addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in VBMS and Virtual VA reveals that, with the exception of January 2014 and September 2014 Appellant's Post-Remand Briefs, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's tinea pedis has affected no more than one percent of his entire body and zero percent of exposed areas, and has been treated only with topical, rather than systemic, corticosteroid therapy.

2.  Prior to May 17, 2014, the Veteran's hypertension required continuous use of medication for control, but was not manifested by a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

3.  After May 17, 2014, the Veteran's hypertension required continuous use of medication for control with diastolic pressure predominantly 100 or more, but was not manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806 and 7813 (2014).

2.  The criteria for an initial compensable rating prior to May 17, 2014, and in excess of 10 percent thereafter for hypertension with hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, a letter dated in October 2006, sent prior to the April 2007 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Following the award of service connection in the April 2007 rating decision, the Veteran appealed with respect to the propriety of the initially assigned noncompensable ratings for his tinea pedis and hypertension.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. at 490.  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the April 2007 rating decision on appeal.  Therefore, because the Veteran has appealed the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered, and the Veteran has submitted medical evidence and provided written statements concerning his conditions.  Additionally, neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in February 2007, November 2010, January 2013, and May 2014 in connection with the claims on appeal.  The Veteran has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected tinea pedis and hypertension they include an interview with the Veteran and full examination addressing the relevant rating criteria.  Moreover, the Veteran has not alleged a worsening of his tinea pedis or hypertension since the November 2010 or May 2014 VA examination, respectively.  In this regard, while he has claimed that such disabilities are worse than the currently assigned ratings, he has not contended that the conditions have increased in severity since his most recent VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  

In November 2012, the Board remanded the issue of entitlement to an initial compensable rating for hypertension for additional development, to include providing the Veteran with an opportunity to identify any medical care providers, obtaining any identified records, and affording him a VA examination so as to determine the nature and severity of such disability.  Following such remand, the AOJ provided the Veteran a letter in December 2012 in which he was requested to identify all healthcare providers who treated him for hypertension.  Thereafter, the AOJ obtained VA treatment records and the Veteran submitted private treatment records.  He was also afforded a VA examination in January 2013 in order to determine the nature and severity of his hypertension.  

Additionally, in March 2014, both issues were remanded in order to afford the Veteran another VA examination regarding the nature and severity of his hypertension and to allow the AOJ to address newly received records pertaining to the Veteran's tinea pedis.  Thereafter, the Veteran was afforded a VA examination in May 2014 in order to determine the nature and severity of his hypertension, and the AOJ issued a supplemental statement of the case in August 2014 in which the newly received evidence was considered.  

Therefore, based on the foregoing, the Board finds that the AOJ has substantially complied with the November 2012 and March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Tinea Pedis

The Veteran seeks an initial compensable rating for his service-connected tinea pedis.  He contends that a rating of 10 percent is warranted because he must constantly use medication on his feet to control the condition, which affects 40 to 50 percent of the area of the bottom of his foot.  See May 2008 Notice of Disagreement (NOD), and September 2008 Written Statement.

The Veteran's service-connected bilateral tinea pedis has been assigned an initial noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.

Under Diagnostic Code 7813, dermatophytosis, which includes tinea pedis, is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  In this case, the Veteran's tinea pedis does not involve his head, face, or neck; rather, it involves his feet and toes.  Additionally, his predominant disability does not involve scars.  Accordingly, his disability is appropriately evaluated under the criteria for dermatitis under Diagnostic Code 7806.

The Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 - 54,712 (October 23, 2008).  However, pertinent to this appeal, this regulatory amendment did not change the rating criteria for Diagnostic Code 7806.  Even if it had, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in June 2006.

Under Diagnostic Code 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A February 2007 VA contract examination report notes the Veteran's claims of itching, shedding, and crusting of the skin on his feet.  The examiner determined that his skin condition does not involve any areas that are exposed to the sun and that, over the previous 12 months, he had received only topical medication to treat this condition.  Examination revealed exfoliation, crusting, and abnormal texture of more than six square inches in area on the soles of his feet, with the right foot worse than the left.  There was no ulceration, tissue loss, induration, inflexibility hypo- or hyper-pigmentation, or limitation of motion.  Skin lesion was zero percent of exposed areas and one percent of the whole body.

In May 2008, the Veteran submitted a written statement in which he alleged that his tinea pedis condition requires medication to control outbreaks.  He further claimed that his tinea pedis causes the skin on the bottom of his feet and between his toes to peel, flake, and become raw, or alternately, become dry, hardened, and scaly.

The Veteran's tinea pedis was not active at the time of a November 2010 VA contract examination.  He reported attacks approximately monthly in the previous year, and was treated with a topical corticosteroid, Lamisil, for the past 12 months.

A November 2012 private treatment record reflects the Veteran's ongoing use of Lamisil, in the form of a topical cream.  The Veteran was prescribed Lamisil for daily application for a total of 45 days.  The treatment record does not specify the condition to be treated with the topical cream; however, the Board favorably assumes that such treatment is for the Veteran's tinea pedis. 

The symptomatology reflected by the February 2007 and November 2010 VA contract examination reports, the private treatment records, and by the Veteran's statements, does not warrant a compensable evaluation under Diagnostic Code 7806.  In this regard, there is no competent evidence of record showing that, at any time during this appeal, that the Veteran's tinea pedis affected at least 5 percent of the Veteran's exposed body or total body, or that his tinea pedis has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.  Although the Veteran stated his belief that his tinea pedis affects approximately 40 to 50 percent of the soles of his feet, the diagnostic criteria is concerned with the percentage of total body area or exposed areas affected (emphasis added).  Here, the competent evidence indicates that zero percent of the Veteran's exposed areas and one percent of his whole body have been affected by his tinea pedis condition.  

Additionally, while the medical evidence shows that the Veteran's tinea pedis has been treated with the topical corticosteroid Lamisil, such treatment does not qualify as "systemic therapy" because systemic therapy involves treatment via oral or intramuscular delivery.  In this regard, 'systemic' is defined as pertaining to or affecting the body as a whole, and 'therapy' is defined as the treatment of disease.
Dorland's Illustrated Medical Dictionary (30th ed. 2003), pgs. 1848, 1896.  In light of such definitions, it is clear that systemic therapy requires the use of medications, in this case such must either be corticosteroids or immunosuppressive drugs, that treat the body as a whole.  Lamisil is topical in nature only and is used for treatment of the Veteran's feet.  Therefore, the Board finds that such does not qualify as systemic therapy and a compensable rating is not warranted on this basis.

Therefore, the Board finds that an initial compensable evaluation for the Veteran's tinea pedis is not warranted at any point during the appeal period.  See Fenderson, supra.  

Hypertension

The Veteran also seeks a higher initial rating of his hypertension.   He maintains that, without blood pressure medication, his diastolic blood pressure would be 100 or more.  He adds that he has taken the medication Lisinopril since 2000 to control his blood pressure and that his dosage has doubled since such time.  See May 2008 Notice of Disagreement (NOD), and September 2008 Written Statement.  Although the Veteran previously indicated that a 10 percent rating for his hypertension would be appropriate, his representative indicates that he seeks the next higher rating for such disability.  See September 2008 Written Statement, September 2014 Appellant's Post-Remand Brief.

The Veteran's service-connected hypertension has been rated as noncompensable prior to May 17, 2014, and as 10 percent disabling thereafter under the provisions of Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104.

According to Diagnostic Code 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

VA received the Veteran's claim for service connection on in June 2006, prior to his separation from service on October 31, 2006.  His separation examination shows that his hypertension was treated with Lisinopril and his blood pressure was 137/75.

In February 2007, the Veteran was afforded a VA examination.  The examiner found that the Veteran had hypertension since about 1998, that he experienced no current hypertension symptoms, and that his hypertension has been treated with Lisinopril for the past 9 years.  There was no functional impairment resulting from such condition.  Blood pressure readings were 138/98, 138/98, and 136/100.  Because the Veteran's blood pressure was controlled by the medication, blood pressure readings on different days were not taken.

A June 2010 VA treatment record reflects that the Veteran's blood pressure reading was 134/83 and the assessment included hypertension, controlled with Lisinopril.

In November 2010, the Veteran underwent another VA examination.  At such time, the examiner noted that the Veteran's blood pressure medication dosage for Lisinopril increased from 10 mg to 20 mg.  Blood pressure readings were 138/80, 138/78, and 136/78.  The Veteran reported that he did not experience any overall functional impairment from such condition.

Private treatment records reflect the Veteran's continuing treatment for hypertension with Lisinopril.  In October 2011, the Veteran's blood pressure was 130/94, and, in November 2012, it was 125/88 and 120/80. 

At a January 2013 VA examination, it was noted that the Veteran had a diagnosis of hypertension since 2000.  He reported that, in 2000, he was placed on medication; however, following his retirement from active duty in 2006, his blood pressure increased and his dosage of Lisinopril increased from 10mg to 20mg.  It was noted that the Veteran took continuous medication for hypertension of Lisinopril at 20mg.  The examiner determined that the Veteran did not have a history of a diastolic blood pressure evaluation to be predominantly 100 or more.  Current readings were 151/88, 157/91, and 142/95.  It was noted that the Veteran had no other findings related to his hypertension and that such did not impact his ability to work.

In May 2014, the Veteran was afforded another VA examination in regard to his hypertension.  The examiner indicated that the Veteran took continuous medication for his hypertension and that his dosage for Lisinopril increased from 10 mg to 20 mg.  Blood pressure readings were 158/100, 152/98, and 158/100.  The examiner noted that he recommended that the Veteran follow-up with his private medical doctor concerning his uncontrolled hypertension.  It was noted that the Veteran had no other findings related to his hypertension and that such did not impact his ability to work.

The medical evidence of record clearly shows that, since 2006, the Veteran's diastolic pressure was consistently 100 or less and that his systolic pressure never reached 160.  In this regard, at his separation from military service, his diastolic pressure was 75 and systolic pressure was 137.  During the February 2007 VA examination, the Veteran's diastolic pressure measured at 98 and 100, with systolic readings of 136 and 138.  A June 2010 VA treatment record reflects that diastolic pressure was 83 and systolic pressure was 134.  The November 2010 VA examination report noted diastolic pressure readings of 78 and 80 and systolic pressure of 136 and 138.  Private medical records in October 2011 and November 2012 documented diastolic pressure at 94 and 88 or 80 and systolic pressure at 120 or 125 and 130, respectively.  Also, at the January 2013 VA examination, diastolic pressure was 88, 91, and 95 and, systolic pressure was 151, 157, and 142.  Moreover, at such examination, the examiner noted that the record was reviewed and determined that the Veteran did not have a history of a diastolic blood pressure evaluation to be predominantly 100 or more.  Finally, at the May 2014 VA examination, diastolic pressures were 98 and 100 and systolic pressures were 152 and 158.  For the entire time of the appeal, the Veteran has needed blood pressure medication to control his hypertension.

Based upon the foregoing, the Board finds that there is a preponderance of competent evidence weighing against an increase in his initial ratings for hypertension.  Prior to May 17, 2014, the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 100 or more, and his systolic pressure was not predominantly at 160 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  From the time of his separation until just prior to his May 2014 VA examination, the Veteran's diastolic pressures were 75, 78, 78, 80, 80/88, 94, 98, 98, and 100, and his systolic pressures were 120/125, 130, 136, 136, 137, 138, 138, 138, and 138.  Despite the Veteran's continuous treatment with blood pressure medication, the Board finds that these readings do not demonstrate a history of diastolic pressure predominantly 100 or more, as the majority of blood pressure readings were 94 or less.  Also, during this time period, systolic pressure was not predominantly 160 or more, as readings were 138 or less.  Furthermore, since May 17, 2014, the competent evidence of record fails to prove that the Veteran has diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  See id.  Accordingly, the criteria for initial compensable rating prior to May 17, 2014, and an initial rating in excess of 10 percent thereafter, have not been met.

The Veteran has also asserted that he should be afforded a higher rating due to the increase in medications.  Nevertheless, while the rating criteria takes into account the need for continuous medication, it does not provide for a higher rating based on the number of medications or an increase in medications.  Accordingly, the Veteran's arguments do not provide a basis for an increase in his ratings.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his tinea pedis and hypertension.  The Board acknowledges that the Veteran statements that these conditions are more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning his symptoms in its ratings assessment, discussed above.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinea pedis and hypertension found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated and that there are no additional symptoms of his disabilities that are not addressed by the rating schedule.  In this regard, the Veteran's ratings respectively contemplate his elevated blood pressure and need for continuous hypertension medication, and also his use of topical medication for his tinea pedis and the total area of his body that it affects.  The Veteran's subjective complaints-with respect to tinea pedis only since he offered no complaints concerning his hypertension, these include peeling, flaking, raw, or dry, hardened, and scaly skin on the bottoms of his feet-are contemplated by the rating criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In reaching such determination, the Board notes that, in addition to his tinea pedis and hypertension, the Veteran is in receipt of service connection for numerous other disabilities, to include bilateral knee, bilateral shoulder, right wrist, bilateral hip, bilateral Achilles tendinitis, back disorder, and left hamstring strain disabilities, as well as dry eye syndrome, kidney stones, foot calluses, muscle tension headaches, and scarring.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for an increased ratings for tinea pedis and hypertension are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to his specific, rated disability of tinea pedis or hypertension.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected tinea pedis or hypertension render him unemployable.   Moreover, the VA examinations of record indicate that he experiences no functional or occupational effects from these conditions.  See February 2007, November 2010, January 2013, and March 214 VA examinations.  Accordingly, there is no need for further consideration with respect to this matter.  

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings beyond what has been awarded herein, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for tinea pedis is denied.

An initial compensable rating prior to May 17, 2014, and in excess of 10 percent thereafter for hypertension with hypercholesterolemia is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


